Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claim 1 recites the limitation, “performing a first data backup to the first data domain restorer from a first computing device based on the first classification and a first service level
required for the first computing device.”
Claim 12 recites the limitation, “performing a first data backup to the first data domain restorer from a first computing device based on the first classification and a first service level
required for the first computing device.”
Claim 20 recites the limitation, “perform a first data backup to the first data domain restorer from a first computing device based on the first classification and a first service level
required for the first computing device.”
	Said limitations are taught by the specification as originally filed.  Said limitations in combination with the other recited limitations, are not taught or suggested by the specification as originally filed.  For example, Mehta et al. (US 2019/0278661) teaches recovery point objective driven backup scheduling in a data storage management system.  Nagpal et al. (US 10,089,144) teaches scheduling computing jobs over forecasted demands for computing resources.  However, neither teach said limitations in combination with other recited limitations.
Claims 2-11 and 13-19 depend from claims 1 and 12 and are considered allowable for at least the same reasons.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/GURTEJ BANSAL/Primary Examiner, Art Unit 2139